         Case 19-34548 Document 123 Filed in TXSB on 12/20/19 Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                                  ENTERED
                                                                                                  12/20/2019
In re:                                              §
                                                    §
Houston-Harris Division Patrol, Inc.,               §                   Chapter 7
                                                    §
         Debtors.                                   §              Case No. 19-34548


ORDER GRANTING TRUSTEE’S SECOND MOTION TO APPROVE COMPROMISE
            WITH UNIVERSAL PROTECTION SERVICE, LP


         CAME FOR CONSIDERATION on the Trustee’s Emergency Second Motion to

Approve Compromise with University Protection Service, LP (“Motion”). After considering the

Motion, all responses thereto, if any, the arguments of counsel, and the evidence presented, the

Court is of the opinion and finds that notice of the Motion was in all respects adequate and

proper and that the Motion should be granted. Accordingly, it is hereby:

         ORDERED that the compromise between the Trustee and Universal Protection Service,

LP and its affiliates (“Allied”) is approved; it is further

         ORDERED the Trustee is authorized to settle all claims with Allied as set forth in the

Motion in exchange for mutual releases and payment by Allied to the estate of $10,099.64 within

fourteen days of the date this Court enters this Order; and it is further

         ORDERED that upon the estate’s receipt of $10,099.64 from Allied, the Trustee, on

behalf of the estate, and Allied, on behalf of itself and its affiliates, shall each release the other

and each of the other’s employees, professionals, advisors, and fiduciaries, from all claims

arising from this bankruptcy case and the business relationship between Allied and the Debtor,

both pre-petition and post-petition; and it is further


ORDER GRANTING EMERGENCY MOTION TO APPROVE SECOND COMPROMISE WITH UNIVERSAL PROTECTION
SERVICE, LP                                                                    PAGE | 1
        Case 19-34548 Document 123 Filed in TXSB on 12/20/19 Page 2 of 2



       ORDERED that the releases in the foregoing paragraph shall not extend to or benefit in

any way the pre-petition insiders, management and officers of the Debtor; and it is further

       ORDERED that any claims Allied has, or may have, against Houston-Harris Division

Patrol, Inc. (“Debtor”) or the Bankruptcy Estate are hereby fully resolved and Allied is barred

from asserting any claims against the Debtor’s estate; it is further

       ORDERED that this Court shall retain jurisdiction over the interpretation and

enforcement of this Order.

       Signed:
            August 02,
            December 20,2019
                         2019

                                              Christopher M. Lopez
                                              United States Bankruptcy Judge




ORDER GRANTING EMERGENCY MOTION TO APPROVE SECOND COMPROMISE WITH UNIVERSAL PROTECTION
SERVICE, LP                                                                    PAGE | 2
